     Case 1:18-cv-01468-VSB-KHP Document 73 Filed 05/24/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


28TH HIGHLINE ASSOCIATES, L.L.C.,          Case No.: 18-CV-1468 (VSB)

                              Plaintiff,

                      - against -

IAIN ROACHE,

                              Defendant.




    REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF PLAINTIFF’S
              MOTION FOR ATTORNEYS’ FEES AND COSTS




Dated: May 24, 2019                        CLARICK GUERON REISBAUM LLP

                                           Emily Reisbaum
                                           Nicole Gueron
                                           Ashleigh Hunt
                                           220 Fifth Avenue, 14th Floor
                                           New York, NY 10001
                                           Phone: (212) 633-4310
                                           Fax: (646) 478-9484

                                           Attorneys for Plaintiff 28th Highline
                                           Associates, L.L.C.
       Case 1:18-cv-01468-VSB-KHP Document 73 Filed 05/24/19 Page 2 of 10



        Having prevailed in its motion for judgment on the pleadings, that Defendant Iain Roache

(“Defendant”) (i) defaulted on his obligation to purchase a $10 million residential condominium,

parking lot, and storage space in the Zaha Hadid-designed luxury building adjacent to the High

Line, and (ii) thus forfeited the $2.1 million deposit, Plaintiff 28th Highline Associates, L.L.C.

(“Plaintiff”) respectfully submits this reply memorandum of law in further support of its motion

for reasonable attorneys’ fees and costs pursuant to the parties’ written agreement (the

“Agreement”).

                                PRELIMINARY STATEMENT

        In response to Plaintiff’s motion, Defendant, now appearing pro se, resorts to groundless

accusations concerning Plaintiff’s counsel, Clarick Gueron Reisbaum LLP (“CGR”), and

unsubstantiated claims that Plaintiff’s fees are unreasonable. Letter from Iain Roache to J.

Daniels, dated May 15, 2019 (Dkt. No. 72) (“Roache Letter”).

        This underlying dispute concerned Plaintiff’s right to keep the deposit Defendant placed

on the unit he contracted to purchase in December 2015 after Defendant failed to close title on

the unit. Defendant is a sophisticated businessman, who is “the Chairman of Domain Venture

Partners, where he manages a structured investment fund for experienced investors.” 28th

Highline Assocs., L.L.C. v. Roache, No. 18 Civ. 1468, 2019 WL 917208, at *3 (S.D.N.Y. Feb.

25, 2019) (the “Decision”). He hired two lawyers—his in-house counsel and “specialized New

York City real estate counsel”—to represent him during the negotiation of the Agreement. Id. at

*2. After Defendant defaulted on the agreement, and once it became clear that litigation was

imminent, Defendant hired separate litigation counsel who represented him throughout the case

until they were permitted to withdraw on April 1, 2019. Order, dated April 1, 2019 (Dkt. No.

70.)



                                                  1
        Case 1:18-cv-01468-VSB-KHP Document 73 Filed 05/24/19 Page 3 of 10



         Defendant’s complaints about the fee motion are unavailing. He cannot evade his

obligations by complaining that the parties’ Agreement was “unfair,” by making generalized

complaints about CGR’s detailed billing entries and Plaintiff’s conduct, or by using his

newfound pro se status to justify a second opposition to and/or a further stay of this motion. The

facts are that Defendant agreed to pay Plaintiff’s reasonable attorneys’ fees, the fees are

appropriate, and Defendant was served with this motion before he terminated his lawyers (which

he appears to acknowledge having received).

          Plaintiff therefore requests that the Court deem this motion submitted; or, if the Court is

inclined to give Defendant another opportunity to respond to the motion, require that such

response be due one week after such a determination, and grant Plaintiff a right to reply to

Defendant’s arguments.

                                           ARGUMENT

   I.       Defendant’s Obligation to Pay Plaintiff’s Reasonable Attorneys’ Fees Is Set
            Forth By The Parties’ Agreement, and His Dissatisfaction With The Same Is No
            Reason To Prevent Plaintiff’s Collection Of Fees
         Defendant appears to argue that that he should not have to pay Plaintiff’s reasonable

attorneys’ fees because the parties’ Agreement is “unfair.” Roache Letter at 2. It is not. As

Judge Sweet held, the Agreement “was the product of months-long negotiation, between

sophisticated parties, both represented by counsel of their choosing,” and Defendant is a

“sophisticated business person… who “founded Domain Venture Partners, a structured

investment fund group[.]” Id. at * 7, 11. The parties’ Agreement contained a “one-way fee

shifting clause, which provided that if Defendant defaulted, he would be obligated to reimburse

the Plaintiff [for] any legal fees and disbursements it incurred in enforcing its rights thereunder.”

Id. at *3. Plaintiff contracted for this right, much as Defendant contracted for other rights, such

as the right to a thirty-day adjournment of the Closing Date. Id. at *14. Despite Defendant’s

                                                  2
      Case 1:18-cv-01468-VSB-KHP Document 73 Filed 05/24/19 Page 4 of 10



present complaints that the Agreement was “unfair,” he must live up to his contractual

obligations and pay Plaintiff’s reasonable attorneys’ fees.

         In a similar vein, Defendant complains that there is no “avenue to dispute [CGR’s] fees

which I find unfair.” Roache Letter at 2. This briefing also permits an opportunity to dispute

CGR’s fees, which he, in fact, has taken. To the extent Defendant desired such a more robust

process, he could have negotiated for one in the Agreement. And, while Defendant alludes to

arbitration of fees as being “a far more sensible and cost effective approach,” to resolution of this

motion, he did not negotiate for such a procedure. See generally, Complaint Ex. A.

         Lastly, Defendant also complains that “the hourly rates [Plaintiff] seek to invoice have

never been shared with me or agreed with me.” Roache Letter at 2. Plaintiff’s invoices were

annexed to the motion seeking attorneys’ fees, and thus they have been shared with Defendant.

Reisbaum Affirmation in Support of Fees Motion Ex. 1 (Dkt. No. 67-1). In any event,

Defendant has already agreed to pay Plaintiff’s “reasonable attorneys’ fees” without the right to

approve the rates. Complaint Ex. A. ¶ 35. Rather, the reasonableness of fees (including

counsel’s rates) is made at the discretion of the Court. Terra Energy & Resources Technologies,

Inc. v. Terralinna Pty. Ltd., No. 12 Civ. 1337 (KNF), 2014 WL 6632937, at *4 (S.D.N.Y. Nov.

24, 2014).

   II.       Plaintiff’s Attorneys’ Fees Are Reasonable
         Defendant offers no basis to dispute the reasonableness of Plaintiff’s attorneys fees.

Instead, and without evidence, he alleges that CGR “have deliberately sought to inflate their fees,

offering no strategies to minimize them nor any explanation of how they have accumulated,”

“used excessive staffing,” and “double bill[ed].” Roache Letter at 1-2. Defendant’s claims are

unmade by a review of Plaintiff’s well-documented charges, set out in its moving papers.



                                                  3
      Case 1:18-cv-01468-VSB-KHP Document 73 Filed 05/24/19 Page 5 of 10



       As this Court knows, the initial estimate of a presumptively reasonable fee is calculated

by multiplying “the number of hours reasonably expended on the litigation… by a reasonable

hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983).

Plaintiff therefore meticulously set forth the basis for both its’ attorneys’ hourly rates and the

hours that they billed, and the education and professional accomplishments of each attorney who

was staffed on the matter along with a comparison of their rates to those prevailing in the

community. Reisbaum Affirmation in Support of Fees Motion (Dkt. No. 67) Ex. 1-7; see also

Memorandum of Law in Support of Fees Motion (Dkt. No. 66) at 7. CGR also set forth prior

decisions in this court, and in other courts, holding that their rates are reasonable. Memorandum

of Law in Support of Fees Motion (Dkt. No. 66) at 7-8.

       Defendant’s claim that Plaintiff sought to inflate their fees is patently false. (In fact, he

fails to take issue with any time entry submitted by Plaintiff). Plaintiff attempted to resolve this

matter as expeditiously as possible by moving for judgment on the pleadings at the earliest

possible opportunity, once the pleadings had closed. See generally Motion for Judgment on the

Pleadings, Dkt. No. 21. And, as Plaintiff painstakingly demonstrated, the majority of work in

this matter was performed by associates and paralegals, whose billed time of 576.8 hours

accounts for approximately 66% of CGR’s total hours. Reisbaum Affirmation in Support of

Fees Motion (Dkt. No. 67) ¶ 11, Ex. 2. (Partner billings, in contrast, amounted to 288.5 hours,

representing approximately 33% of the total hours spent by CGR on these matters. Id.)

       Some of this time was spent researching, briefing, and arguing the motion for judgment

on the pleadings and dismissing Defendant’s meritless counterclaims and cross-motion, which

ultimately completely resolved this case in Plaintiff’s favor. Id. Ex. 1, pp. 3-11; Hensley, 461

U.S. 424 at 435 (“[w]here a plaintiff has obtained excellent results, his attorney should recover a



                                                  4
      Case 1:18-cv-01468-VSB-KHP Document 73 Filed 05/24/19 Page 6 of 10



fully compensatory fee.”) However, approximately 60% of the work performed in this case was

discovery-related. While some of these hours were to be expected in the ordinary course of

litigation, much of this time was also expended due to the unnecessarily aggressive discovery

positions Defendant took, particularly in relation to Plaintiff’s objections to its document

requests, requiring Plaintiff to meet-and-confer multiple times and, eventually, litigate numerous

discovery disputes. Reisbaum Affirmation in Support of Fees Motion (Dkt. No. 67) ¶¶ 13-16;

see also Memorandum of Law in Support of Fees Motion (Dkt. No. 66) at 9-11. Defendants

eventually brought three discovery motions to the Court. See Dkt. Nos. 41, 52, 57. The only

discovery motion that was resolved on the merits concerned 11 categories of document requests,

of which the Court sided with the Plaintiff on five requests, Defendant on four, and split on two.

Dkt. No. 48 (Transcript of Proceedings). In short, Plaintiff’s fee award simply should not be cut

because of the hours it was required to expend due to Defendant’s aggressive conduct during this

litigation.

        Finally, Defendant attempts to compare the fees billed by his prior counsel, Smith,

Gambrell & Russell LLP, to Plaintiff’s counsel. This comparison fails for two reasons. First,

Defendant has provided no proof of those invoices by which to make comparison. Roache Letter

at 1. Therefore, the Court is unable to determine if it is accurate that Defendant’s bills were

lower, and if they were, whether it is because his counsel bills at a lower rate than CGR, because

SGR offered a discount on its regular fees, or because Defendant incurred fewer costs than

Plaintiff, for example, for the storage of discovery data. Second, he claims that CGR and SGR’s

fees must be compared as the parties had a “similar workload.” This misunderstands the case.

The parties’ discovery burdens, for example, are disproportionate: Defendant, an individual,

searched only his own and his attorneys’ documents for a narrow category of responsive



                                                 5
      Case 1:18-cv-01468-VSB-KHP Document 73 Filed 05/24/19 Page 7 of 10



materials concerning the parties’ Agreement, his interest and motivations to purchase the unit,

and his financial ability to do so. Plaintiff, by contrast, is a corporate entity that sponsored the

construction of a luxury condominium building in Manhattan. To respond to Defendant’s broad

document requests, it was therefore required to designate seven custodians and search for

numerous categories of documents concerning Defendant, the Agreement, the construction of the

unit, any delay in the closing of the unit, prerequisites to closing of title, documents concerning

any liens with respect to the unit, when Plaintiff was “ready, willing, and able” to close on the

unit, and documents concerning Defendant’s counterclaim that Plaintiff made material

misrepresentations of fact before the Agreement was signed. Under these circumstances, it is

hardly surprising that Plaintiff has billed more than Defendant; however, it does not make those

hours billed unreasonable.

          The bottom line is that Defendant chose this fight, and he fought it tooth and nail. He

alone is responsible for the consequences of those decisions. Therapy Prod., Inc. v. Bissoon, No.

07 Civ. 8696 DLC THK, 2010 WL 2404317, at *6 (S.D.N.Y. Mar. 31, 2010) (finding that hours

expended were reasonable and noting that prevailing party would have been saved the cost and

burden of disproving a factual assertion and theory of liability if losing party had been

forthcoming in conceding facts that were later resolved on summary judgment); report and

recommendation adopted sub nom. Erchonia Corp. v. Bissoon, No. 07 Civ. 8696 (DLC), 2010

WL 2541235 (S.D.N.Y. June 15, 2010).

   III.      Defendant States No Basis For A Stay of This Briefing
          Defendant asks this court to stay briefing on this motion pending appeal in the Second

Circuit. Roache Letter at 2. To the extent the Court will treat this as a cross-motion, Plaintiff

opposes such request. Defendant has stated no basis to stay these proceedings.



                                                   6
      Case 1:18-cv-01468-VSB-KHP Document 73 Filed 05/24/19 Page 8 of 10



         A district court retains jurisdiction over a plaintiff’s application for attorneys’ fees even

after a notice of appeal has been filed. Gill v. Bausch & Lomh Supplemental Ret. Income Plan I,

2014 WL 1404902, at *1 (W.D.N.Y. April 10, 2014); see Tancredi v. Metropolitan Life Ins. Co.,

378 F.3d 220, 225 (2d Cir. 2004) (“[N]otwithstanding a pending appeal, a district court retains

residual jurisdiction over collateral matters, including claims for attorneys’ fees.”) (citations

omitted). In such circumstances, the Court has the discretion to decide the motion immediately

or defer doing so until the appeal is concluded. Gill, 2014 WL 1404902, at *1; see Mhany Mgmt.

Inc. v. Vill. of Garden City, 44 F. Supp. 3d 283, 285-86 (E.D.N.Y. 2014) (noting that the district

court has the discretion to defer ruling on the prevailing party’s motion for attorney’s fees, not

that it is required to do so). However, deferring resolution of a fees’ motion is disfavored. As

courts in this Circuit have noted, “[t]o accept [Defendant’s] argument and defer a ruling on the

attorneys’ fees issue until resolution of the pending [appeal] would almost certainly prompt a

second appellate challenge and, accordingly, would run contrary to the Second Circuit’s teaching

that Rule 54(d) and its time limit was intended to avoid piecemeal appeals[.]” Lake v. Schoharie

Cty. Com’r of Soc. Servs., 2006 WL 1891141, at *3 fn.2 (N.D.N.Y. May 16, 2006). Therefore,

“[w]hile additional motion practice to address the issue of additional attorneys’ fees incurred in

connection with the pending appeal and any subsequent proceedings in this court, should

plaintiff’s claims survive on appeal, may well be unavoidable, this possible eventuality does not

provide a basis to defer ruling upon the pending fee application.” Id.

         Defendant’s request for a stay should be denied.

   IV.      Defendant Has Been On Notice of The Deadline to Oppose This Motion, Which
            Should Be Deemed Submitted
         Finally, while Defendant appears to claim that he has been prejudiced because he has not

received “papers relating to the legal fees 28th Highline Associates are claiming,” that assertion


                                                    7
      Case 1:18-cv-01468-VSB-KHP Document 73 Filed 05/24/19 Page 9 of 10



is contradicted by the Docket, and even Defendant himself. Defendant was represented by

counsel at the time (and for nearly a month after) Plaintiff’s motion was filed. Compare Dkt.

No. 66 (Memorandum of Law in Support of Motion for Attorneys’ Fees) with Dkt. No. 70

(Order of J. Daniels granting motion to withdraw). Defendant was therefore served with this

fees application on March 6, 2019. Defendant also admits that he has been on notice about this

motion and the deadline for his opposition. Roache Letter at 1 (On April 1, 2019, Defendant’s

outgoing counsel explained in an email to him that “the deadline…. was 17 May”). To the

extent that Defendant’s former counsel remained on the docket due to a technical error by the

Clerk’s Office, that has not resulted in any prejudice to Defendant: Plaintiff made no further

filings and Defendant was already in possession of all the relevant documents.

       While Defendant complains that it is “unacceptable” that he has heard nothing from CGR

related to their fees, CGR had no obligation or reason to reach out to Defendant concerning these

fees. In any event, CGR did email Defendant on April 17 and 18, 2019, concerning a document

filed in the Second Circuit, but Defendant never responded. Affirmation of Emily Reisbaum,

dated May 24, 2019 (“Reisbaum Reply Aff.”), ¶ 2, Ex. 1. Further, had Defendant had any

question about the fees motion, he certainly could have reached out to CGR, but he did not.

And, when CGR did call Defendant on May 21 to understand whether he would be filing an

opposition to the fees motion, he suggested that he thought it was improper for CGR to speak

with him directly without a court representative on the phone, and ended the call. Id. ¶¶ 3-4, Ex.

2.

       Defendant was served with Plaintiff’s motion; he was aware of the deadline, which gave

him an additional 45-days (in total, 75) to respond, and he submitted an opposition. He is

therefore not entitled to more time (an additional 60 days) to oppose this motion further, and the



                                                 8
     Case 1:18-cv-01468-VSB-KHP Document 73 Filed 05/24/19 Page 10 of 10



Court should deem this motion submitted. Roache Letter at 2. However, to the extent the Court

is inclined to grant an extension and further opposition, Plaintiff would ask that it grant

Defendant not more than one week from such determination; and give Plaintiff an opportunity to

reply.

                                           CONCLUSION

         For the reasons stated herein, the Court should award Plaintiff its attorneys’ fees, costs,

and expenses, and deny Defendant’s request for a stay of these proceedings pending appeal in the

Second Circuit. In the event that the Court is inclined to grant Defendant’s request for more time

to oppose this motion, Plaintiff respectfully request: (1) that it grant Defendant one week from

such determination; and (2) give Plaintiff an opportunity to reply.



Dated: May 24, 2019                             CLARICK GUERON REISBAUM LLP


                                               By:       /s/Emily Reisbaum
                                                         Emily Reisbaum
                                                         Nicole Gueron
                                                         Ashleigh Hunt
                                                         220 Fifth Avenue, 14th Floor
                                                         New York, N.Y. 10001
                                                         Telephone: 212.633.4310
                                                         Facsimile: 646.478.9484
                                                         Email: ereisbaum@cgr-law.com

                                                         Attorneys for Plaintiff 28th Highline
                                                         Associates, L.L.C




                                                     9
